820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David CALDWELL, Petitioner-Appellant,v.M.C. LENNON, Warden, et al., Respondents-Appellees.
No. 86-5811.
United States Court of Appeals, Sixth Circuit.
June 15, 1987.

Before MERRITT and MARTIN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed this action for federal habeas corpus relief under 28 U.S.C. Sec. 2254 attacking a conviction for possession of cocaine for sale.  The district court denied the relief sought and this appeal followed.  On appeal the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the order of the district court adopting the report and recommendation of the magistrate of June 25, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.